Citation Nr: 0616209	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-14 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a right ankle fracture.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a burn injury of the left hand.  

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral foot fungus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, denying the veteran's claims 
to reopen for PTSD, residuals of a right ankle fracture, 
residuals of a burn injury of the left hand, and a bilateral 
foot fungus, as well as original claims for service 
connection for a sleep disorder, hypertension, an acquired 
psychiatric disorder other than PTSD, and a right hip mass 
due to herbicide exposure.  In his substantive appeal, 
received by the RO in April 2004, the veteran withdrew from 
appellate consideration his claims for service connection for 
a sleep disorder, hypertension, an acquired psychiatric 
disorder other than PTSD, and a right hip mass due to 
herbicide exposure, and, as such, those matters are not 
within the Board's jurisdiction for review at this time and 
are not herein addressed.  


FINDINGS OF FACT

1.  Service connection for PTSD, residuals of a right ankle 
fracture, residuals of a burn injury of the left hand, and a 
bilateral foot fungus was denied by the RO in a rating 
determination entered in November 1996, and following notice 
to the veteran of such denial and of his appellate rights, no 
timely appeal was initiated. 

2.  Since entry of the RO's November 1996 denial, the 
evidence submitted is cumulative or redundant of the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate such claim, and does not raise 
a reasonable possibility of substantiating any of the claims 
under review.  


CONCLUSION OF LAW

The RO's decision of November 1996, denying entitlement to 
service connection for PTSD, residuals of a right ankle 
fracture, residuals of a burn injury of the left hand, and a 
bilateral foot fungus, is final; new and material evidence 
has not been submitted to reopen the previously denied 
claims.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), which held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) Veteran's status; 2) existence of disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the VCAA was provided to 
the veteran by the RO in January 2002 correspondence, and 
although such notice does not fully meet the elements 
identified in Dingess/Hartman, it is noted that neither the 
appellant-veteran, nor his representative, challenges the 
sufficiency of the notice provided.  In the absence of any 
objection, and in light of the nature of the questions herein 
presented and the facts of this case, it is determined that 
prejudice would not result were the Board to enter final 
decisions as to the claims for benefits herein at issue.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993).  Finally, all 
pertinent examination and treatment records have been 
obtained and made a part of the veteran's claims folder to 
the extent that such records have been adequately identified 
or are otherwise available.  No VA medical examination is 
shown to be warranted under the facts of this case.  See 
38 C.F.R. § 3.159(c).  In light of the foregoing, it is found 
VA has satisfied its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless. While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



Analysis of the Claims to Reopen

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

For claims submitted as of August 29, 2001, and subsequently, 
the definition of new and material evidence is as follows:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet.App. 247, 253 (1999).

Service connection for PTSD, residuals of a right ankle 
fracture, residuals of a burn injury of the left hand, and a 
bilateral foot fungus was denied by the RO in a rating 
decision entered in November 1996.  Notice of the action 
taken and of the veteran's appellate rights was sent to the 
veteran at this then-current address of record in November 
1996 correspondence.  While it is noted that the veteran now 
contends that he did not receive notice of the November 1996 
denials, a bare allegation of non-receipt is insufficient to 
challenge the attachment of finality.  Moreover, the record 
in no way indicates that such letter was returned to the RO 
by postal authorities as "undeliverable" or that any other 
irregularity was present such that the presumption of 
administrative regularity might possibly be rebutted.  
Inasmuch as the veteran did not thereafter initiate an appeal 
within the time limits prescribed by law, it is concluded 
that the November 1996 denial of the claims for service 
connection referenced above was rendered final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104. 

Given the finality of the November 1996 decision, and the 
veteran's submission of claims to reopen in November 2001, 
the question at this juncture is whether new and material 
evidence, based on the definition thereof in effect on and 
after August 29, 2001, has been presented to reopen his 
claims for service connection for PTSD, residuals of a right 
ankle fracture, residuals of a burn injury of the left hand, 
and a bilateral foot fungus.  This necessitates a review of 
the evidence submitted prior to and subsequent to that most 
recent, final denial.   

On file at the time of entry of the November 1996 
determination were the veteran's service medical and 
personnel records, copies of letters written by the veteran 
to his parents, and VA examination and treatment records 
compiled in 1955 and thereafter.  In addition, there was then 
of record a VA Form 21-526, Veteran's Application for 
Compensation or Pension, received by the RO in November 1995 
and the veteran's Department of Defense Form 214, Armed 
Forces of the United States Report of Transfer or Discharge.  

Since entry of the November 1996 denial, duplicate copies of 
a portion of the veteran's service medical and personnel 
records are presented.  In addition, VA medical records 
relating to diagnostic studies of the veteran performed in 
1995 and 



outpatient treatment he received in 2001 are submitted.  Also 
presented are copies of a photograph of the veteran's recruit 
company and his membership card in the Lower Mainland Metis 
Council, a PTSD questionnaire of February 2002, a written 
statement of June 2002 from the veteran's former spouse, and 
various statements from the veteran alleging entitlement to 
service connection for the disorders herein at issue.  

That evidence which was previously before the RO at the time 
of the November 1996 denial clearly is not "new" under 
38 C.F.R. § 3.156.  While the remaining evidence submitted 
since November 1996 was not previously before agency decision 
makers, such evidence fails to denote the service incurrence 
or aggravation of PTSD, residuals of a right ankle fracture, 
residuals of a burn injury of the left hand, or a bilateral 
foot fungus or the existence of any chronic disorder during 
the one-year period following the veteran's discharge from 
service.  It, too, is significant that the post-November 1996 
evidence in no way identifies a nexus between any of the 
disorders claimed by the veteran and his period of military 
service.  While the veteran provides testimony that he 
suffers from each of the disorders in question and that they 
each developed in or as a result of service, and it is true 
that the credibility of that testimony and the other evidence 
submitted must be presumed to be credible per Justus v. 
Principi, 3 Vet.App. 510 (1992), the veteran is not shown to 
be in possession of the medical training or expertise so as 
to render competent his opinions as to medical diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  That being the case, it cannot reasonably be held 
that the evidence received into the record since entry of the 
most recent final denials in November 1996 raises a 
reasonable possibility of substantiating the veteran's claims 
to reopen.  As such, new and material evidence has not been 
presented to reopen the veteran's previously denied claims of 
entitlement to service connection for PTSD, residuals of a 
right ankle fracture, residuals of a burn injury of the left 
hand, and a bilateral foot fungus.  



ORDER

New and material evidence has not been presented to reopen 
previously denied claims of entitlement to service connection 
for PTSD, residuals of a right ankle fracture, residuals of a 
burn injury of the left hand, or a bilateral foot fungus.  
The appeal is denied in its entirety.  



____________________________________________
WARREN W. RICE, JR
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


